COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                           NO. 02-12-00486-CV


TEXAS HEALTH HARRIS                                APPELLANTS
METHODIST HOSPITAL FORT
WORTH, HARRIS METHODIST
HOSPITALS INC., TEXAS HEALTH
RESOURCES, AND COMMUNITY
BLOOD CENTER D/B/A
COMMUNITY TISSUE SERVICES

                                    V.

WILLIAM AUSTEN BIGGERS;                             APPELLEES
WILLIAM ANGUS BIGGERS, III,
INDIVIDUALLY AND AS GUARDIAN
OF THE PERSON AND ESTATE OF
WILLIAM AUSTEN BIGGERS; AND
LILLIE KAY BIGGERS

                           NO. 02-13-00040-CV

DIANA B. WILSON, M.D.                               APPELLANT

                                    V.

WILLIAM AUSTEN BIGGERS;                             APPELLEES
WILLIAM ANGUS BIGGERS, III,
INDIVIDUALLY AND AS GUARDIAN
OF THE PERSON AND ESTATE OF
WILLIAM AUSTEN BIGGERS; AND
LILLIE KAY BIGGERS
                                ------------
          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellants Texas Health Harris Methodist Hospital Fort Worth (Harris

Methodist),   Harris   Methodist   Hospitals      Inc.,   Texas   Health   Resources

(collectively, the hospital defendants), Community Blood Center d/b/a Community

Tissue Services (Community), and Diana B. Wilson, M.D. appeal the trial court’s

denial of their motions to dismiss appellees William Austen Biggers, William

Angus Biggers, III, individually and as guardian of the person and estate of

William Austen Biggers, and Lillie Kay Biggers’s claims against them.            We

reverse and remand.

                              Background Facts

      In March 2010, William Austen was involved in a car crash that resulted in

severe head injuries. He was taken to Harris Methodist where he was treated by

neurosurgeon Dr. Diana Wilson among others. William Austen underwent an

emergency craniectomy during which part of his skull was removed to relieve

pressure and to allow surgery. Surgeons later determined that they would not be

able to replace the piece of skull that was removed (the “bone flap”) because it

had not been properly stored.      Instead, they replaced that part of William

      1
      See Tex. R. App. P. 47.4.

                                         2
Austen’s skull with artificial implants. William Austen suffered repeated infections

from the implants and required additional surgeries on his skull because of them.

      The Biggerses sued the hospital defendants, Community, and Dr. Wilson,

alleging a number of negligent acts including failure to adequately assess William

Austen’s injuries, failure to provide adequate information for his family to make

informed decisions regarding William Austen’s care, allowing inadequately

trained or qualified doctors to perform surgery on William Austen, and failure to

properly maintain the portions of William Austen’s skull that were removed in

surgery. 2

      The Biggerses filed an expert report and curriculum vitae of Dr. Arnold

Ravdel, an orthopedic surgeon, as required under chapter 74 of the civil

practices and remedies code.        See Tex. Civ. Prac. & Rem. Code Ann.

§ 74.351(a) (West 2011). The hospital defendants, Community, and Dr. Wilson

all objected to the sufficiency of Dr. Ravdel’s expert report and moved to dismiss

the Biggerses’ claims against them. The trial court denied their motions. The

hospital defendants and Community appealed and, later, so did Dr. Wilson. We

consolidated the two appeals.

                                Standard of Review

      We review a trial court’s denial of a motion to dismiss for an abuse of

discretion.   Jernigan v. Langley, 195 S.W.3d 91, 93 (Tex. 2006); Maris v.

      2
       The Biggerses also sued, and later nonsuited, two other doctors, Dr.
Smith and Dr. Colquitt, neither of whom is a party to this appeal.

                                         3
Hendricks, 262 S.W.3d 379, 383 (Tex. App.—Fort Worth 2008, pet. denied); Ctr.

for Neurological Disorders, P.A. v. George, 261 S.W.3d 285, 290–91 (Tex.

App.—Fort Worth 2008, pet. denied). A trial court abuses its discretion if the

court acts without reference to any guiding rules or principles, that is, if the act is

arbitrary or unreasonable. Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Cire

v. Cummings, 134 S.W.3d 835, 838–39 (Tex. 2004). An appellate court cannot

conclude that a trial court abused its discretion merely because the appellate

court would have ruled differently in the same circumstances. E.I. du Pont de

Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995); see also Low,
221 S.W.3d at 620.

                  The Chapter 74 Expert Report Requirement

      The purpose of the expert report requirement is to inform the defendant of

the specific conduct the plaintiff has called into question and to provide a basis

for the trial court to conclude that the claims have merit. Bowie Mem’l Hosp. v.

Wright, 79 S.W.3d 48, 52 (Tex. 2002) (citing Am. Transitional Care Ctrs. of Tex.,

Inc. v. Palacios, 46 S.W.3d 873, 879 (Tex. 2001)). An expert report “need not

marshal all the plaintiff’s proof.” Palacios, 46 S.W.3d at 878 (construing former

article 4590i, § 13.01). Additionally, the information in the report “does not have

to meet the same requirements as the evidence offered in a summary-judgment

proceeding or at trial.” Id. at 879. However, if a report omits any of the statutory

elements, it cannot be a good-faith effort. Id. A report that merely states the



                                          4
expert’s conclusions about the standard of care, breach, and causation is not

sufficient. Id.

       A defendant may meet the requirements of chapter 74 through multiple

reports. Tex. Civ. Prac. & Rem. Code Ann. § 74.351(i). A single report need not

“address all liability and causation issues with respect to all physicians or health

care providers or with respect to both liability and causation issues for a

physician or health care provider.”      Id.   But read together, the reports must

provide a “fair summary” of the experts’ opinions regarding the “applicable

standards of care, the manner in which the care rendered by the physician or

health care provider failed to meet the standards, and the causal relationship

between     that   failure   and   the   injury,   harm,   or   damages    claimed.”

Id. § 74.351 (r)(6).

       If the defendant files a motion challenging the adequacy of the expert

report, the court shall grant the motion “only if it appears to the court, after

hearing, that the report does not represent an objective good faith effort to

comply with the definition of an expert report.” Id. § 74.351(l). An expert report is

defined as a report that “provides a fair summary of the expert’s opinions . . .

regarding applicable standards of care, the manner in which the care rendered

by the physician or health care provider failed to meet the standards, and the

causal relationship between that failure and the injury, harm, or damages

claimed.” Id. § 74.351(r)(6). The trial court may grant one thirty-day extension to

cure a deficiency in the expert report. Id. § 74.351(c).

                                          5
                                   Discussion

      The appellants complain that Dr. Ravdel’s report is deficient for a number

of reasons.   All the appellants argue that Dr. Ravdel failed to set forth the

applicable standard of care for each defendant, failed to articulate how each

defendant breached the standard of care, and failed to explain the causal

connection between each defendant’s breach and William Austen’s injuries.

Harris Methodist Hospitals Inc. and Texas Health Resources argue that Dr.

Ravdel’s report wholly fails to address them and thus constitutes no report at all

as to them. Harris Methodist and Community also both argue that Dr. Ravdel is

not qualified to render opinions as to them.

I. Harris Methodist Hospitals Inc. and Texas Health Resources

      Harris Methodist Hospitals Inc. and Texas Health Resources argue that Dr.

Ravdel’s report wholly fails to address them and thus the Biggerses failed to

timely serve an expert report as to them. The Biggerses make no argument in

response in their brief. In oral argument, they claimed that someone informed

them that the three hospital defendants “are all the same entity.” Nothing in the

record supports this contention, and we note that all three hospital defendants

filed separate answers. In Harris Methodist Hospitals Inc.’s and Texas Health

Resources’s answers, they both stated that they were not proper parties to the

suit and were improperly named.        The Biggerses do not claim that Harris

Methodist Hospitals Inc. or Texas Health Resources are vicariously liable for the



                                         6
hospital’s actions. See Certified EMS, Inc. v. Potts, 392 S.W.3d 625, 632 (Texas

2013).

      If a report fails to address a defendant health care provider, it constitutes

no report as to that defendant. See Apodaca v. Russo, 228 S.W.3d 252, 257

(Tex. App.—Austin 2007, no pet.).       When no expert report has been timely

served, a trial court has no authority to grant an extension and must dismiss the

claims with prejudice.   See Tex. Civ. Prac. & Rem. Code Ann. § 74.351(b);

Garcia v. Marichalar, 185 S.W.3d 70, 74 (Tex. App.—San Antonio 2005, no pet.).

Dr. Ravdel states in the report that its purpose is “to explain how, in reasonable

medical probability, Texas Health Harris Methodist Hospital . . . [,] Community

Blood Center . . . , and Diana Wilson, M.D. failed to follow standards of care.” Dr.

Ravdel’s report makes no mention of either Harris Methodist Hospitals Inc. or

Texas Health Resources at any point. The Biggerses thus failed to serve an

expert report as to these two parties. Because the Biggerses did not serve an

expert report, the trial court was required to dismiss their claims against Harris

Methodist Hospitals Inc. and Texas Health Resources. It erred by not doing so.

We therefore sustain the part of the hospital defendants’ first issue addressing

the report’s deficiency as to Harris Methodist Hospitals Inc. and Texas Health

Resources.




                                         7
II.   Dr. Ravdel’s qualifications as an expert on Harris Methodist and

Community

       Harris Methodist and Community argue that Dr. Ravdel is not qualified to

opine on their liability.

       An expert providing a report must have “knowledge of accepted standards

of care for health care providers for the diagnosis, care, or treatment of the

illness, injury, or condition involved in the claim” and be “qualified on the basis of

training or experience to offer an expert opinion regarding those accepted

standards of health care.” Tex. Civ. Prac. & Rem. Code Ann. § 74.402(b). A

physician-expert who proffers an opinion on the applicable standard of care of

another type of healthcare provider must “affirmatively demonstrate experience

and familiarity with the standard of care for the nonphysician’s field.” Tawa v.

Gentry, No. 01-12-00407-CV, 2013 WL 1694869, at *13 (Tex. App.—Houston

[1st Dist.] Apr. 18, 2013, no pet.) (mem. op.). If a physician states he is familiar

with the standard of care and responsibilities and requirements for healthcare

providers, and he has worked with, interacted with, and supervised healthcare

providers, the physician is qualified on the issue of whether the healthcare

providers departed from the accepted standards of care for healthcare providers.

See San Jacinto Methodist Hosp. v. Bennett, 256 S.W.3d 806, 814 (Tex. App.—

Houston [14th Dist.] 2008, no pet.).

       Dr. Ravdel’s curriculum vitae states that he completed a general surgery

residency and an orthopedic surgery residency and then practiced orthopedic

                                          8
surgery in South Africa. His curriculum vitae states that he has been in private

practice in Houston, Texas from 1977 to present. He states in his report,

              All of the opinions expressed in this report are within
      reasonable medical probability and based on my education,
      training[,] and experience as a surgeon and physician having over
      fifty years of experience, and including doing surgeries that involve
      bone grafts and tissue grafts. I am fully familiar with standards of
      care that involve preservation of tissue and storing of tissue by
      surgeons and hospitals.

Although Dr. Ravdel states that he has peer reviewed cases in which spinal and

neurosurgery had been done by his colleagues, he does not state that he himself

has ever performed surgery involving bone flaps removed from a skull.

      Dr. Ravdel’s curriculum vitae and expert report show no indication that he

is familiar with the standard of care for a tissue bank like Community. He states

that he is familiar with the standards of care for “preservation of tissue and

storing of tissue by surgeons and hospitals,” but he does not state that he has

any knowledge or experience with the cleaning or storage procedures of tissue

banks and whether they differ from those of a hospital or with the transfer

procedures from the hospital to the tissue bank.          He therefore has not

affirmatively demonstrated his experience with tissue banks and he is not

qualified to opine on Community’s liability. We sustain that part of Community’s

issue regarding Dr Ravdel’s qualifications.

      Neither has Dr. Ravdel demonstrated that he is qualified to opine on Harris

Methodist’s liability. He states that he has peer reviewed neurosurgery cases,

but he does not state that he peer reviewed anything other than the

                                        9
neurosurgeon’s performance.        He states that he reviewed “recent medical

literature” but does not state what that literature was or where it was published.

Dr. Ravdel does not state whether he has worked or interacted with hospital staff

to preserve and store tissue or that he has any knowledge of hospital procedures

beyond a cursory statement that he is “fully familiar with standards of care that

involve preservation of tissue and storing of tissue by . . . hospitals.” Although

Dr. Ravdel might indeed have knowledge of these procedures, there is nothing in

his report from which a trial court could conclude that he is familiar with the

standards of care for hospitals. See Tawa, 2013 WL 1694869, at *14 (holding

that doctor was not qualified to opine on nurse practitioner’s standard of care

when “[h]e [did] not claim to have experience training or supervising nurse

practitioners or provide any other basis for the trial court to conclude that he was

familiar with such standard”); Perry v. Bradley, No. 10-10-00402-CV, 2011 WL
6415135, at *3 (Tex. App.—Waco Dec. 21, 2011, no pet.) (mem. op.) (holding

that report that did not state how the pharmacist was knowledgeable about

standards of care was deficient when such knowledge was not clear from his

training or experience). We therefore sustain that part of the hospital defendants’

first issue regarding Dr. Ravdel’s qualifications.




                                         10
III. Standards of care and breaches 3

      Harris Methodist, Community, and Dr. Wilson all challenge the adequacy

of Dr. Ravdel’s report concerning the standards of care applicable to them and

any breaches they allegedly committed. Standard of care is defined by what an

ordinarily prudent health care provider or physician would have done under the

same or similar circumstances.    Palacios, 46 S.W.3d at 880.    Identifying the

standard of care is critical: whether a defendant breached his or her duty to a

patient cannot be determined absent specific information about what the

defendant should have done differently. Id. While a “fair summary” is something

less than a full statement of the applicable standard of care and how it was

breached, even a fair summary must set out what care was expected but not

given. Id. When a plaintiff sues more than one defendant, the expert report must

set forth the standard of care for each defendant and explain the causal

relationship between each defendant’s individual acts and the injury. Kingwood

Pines Hosp., LLC v. Gomez, 362 S.W.3d 740, 748 (Tex. App.—Houston [14th

Dist.] 2011, no pet.).




      3
       Although we have held that Dr. Ravdel’s report is insufficient as to the
hospital defendants and Community, because we will remand the case to the trial
court so that it may consider granting a thirty-day extension to cure the
deficiencies, we will address the remaining deficiencies alleged by the
appellants.

                                        11
      Dr. Ravdel’s report includes five paragraphs on “[s]tandards of care that

apply to any surgeries involving preservation of bone tissue for use in later

surgeries or procedures.” He states,

            [T]he part of bone or other tissue needs to be evaluated and
      cleaned, then may be stored in the treating hospital . . . or
      depending on circumstances, may be sent to what we call a “bone
      bank” or “tissue bank” for standard preservation procedures[,] which
      are basically freezing the tissue and labeling it appropriately to the
      patient’s identity as well as identifying what it is. This procedure
      should be documented in the patient’s chart, in accordance with
      standards of care. Specifically, . . . the hospital chart should include
      documentation of what was done with the tissue, when it was
      transmitted to the bone or tissue bank and records of receipt and
      associated activity, including when the material is received by the
      surgeon for restoration.      These standards are well-known to
      surgeons in all specialties where bone or tissue grafts are utilized
      and to hospitals and bone or tissue banks.

            ....

             [S]imple cleaning of the skull material and storage in a simple
      freezer at around -18 degrees Centigrade is effective for lengthy
      periods of time. Accordingly, if standards are followed, the natural
      skull tissue should be viable and not contaminated or deteriorated
      within one year and longer, if proper procedures are undertaken by
      the hospital where the neurosurgery and associated staff are
      planning restorative surgery.


            ....

             Under standards of care applicable to hospitals and to all
      surgeons handling tissue or bone material intended to be utilized
      later in the same patient as in this case, the surgeon or his or her
      staff or associates must document what steps were taken to
      preserve the integrity of the tissue, including such things as
      cleaning, removal of associated traumatized or necrotic tissue, plans
      for packaging (typically in a plastic bag or container and sometimes
      accompanied by prophylactic anti-infection agents)[,] and freezing in
      storage.

                                        12
Under the “harm” section of his report, he states,

            Removal of the part of the skull in this type of situation is not
      uncommon, but the material needs to be properly maintained in a
      bone bank. This is mainly the responsibility of the hospital in
      conjunction with the bone bank, but it is up to the neurosurgeon who
      does the craniectomy to see that the removed material is properly
      prepared and that plans for storage and maintenance are
      appropriate.

      Dr. Ravdel’s report implies that the same standard of care applies to Harris

Methodist, Community, and Dr. Wilson. While it is possible to apply a single

standard of care to all defendants, there still must be an explanation as to why

the same standard applies to very different types of providers. See Kettle v.

Baylor Med. Ctr. at Garland, 232 S.W.3d 832, 839 (Tex. App.—Dallas 2007, pet.

denied) (“While it is certainly possible an identical standard of care governs

different providers, a generalized statement without explanation that a uniform

standard applies ‘can reasonably be deemed conclusory’ and deficient.”) (quoting

Gray v. CHCA Bayshore, L.P., 189 S.W.3d 855, 859–60 (Tex. App.—Houston

[1st Dist.] 2006, no pet.)). Dr. Ravdel’s report fails to explain how a tissue bank,

a hospital, and a neurosurgeon would have identical standards of care as to the

preservation and storage of a bone flap. Because the report does not specify

what tasks each defendant was responsible for, it does not explain what each

defendant did to breach the standard of care. See Palacios, 46 S.W.3d at 880

(stating that whether a defendant breached the standard of care cannot be

determined without “specific information about what the defendant should have


                                        13
done differently”); Taylor v. Christus Spohn Health Sys. Corp., 169 S.W.3d 241,

245–46 (Tex. App.—Corpus Christi 2004, no pet.) (holding expert report deficient

when it presented only a single standard of care for all defendants and did not

specify “which party was responsible for undertaking which procedures”).

      Dr. Ravdel states that the patient’s chart does not include documentation

regarding “what steps were taken to preserve the integrity of the tissue, including

such things as cleaning, removal of associated traumatized or necrotic tissue,

plans for packaging . . . [,] and freezing in storage.” He does not specify which of

the defendants should have documented those steps or if one defendant should

have documented some steps and another defendant document the others. See

Jones v. Ark-La-Tex Visiting Nurses, Inc., 128 S.W.3d 393, 397 (Tex. App.—

Texarkana 2004, no pet.) (holding that expert’s report was inadequate because it

“[did] not differentiate between what the hospital did wrong and what the nurses

did wrong”). Although he does state that “the surgeon or his or her staff or

associates” are responsible for documenting the preservation of the tissue, it is

unclear from his report how or why a doctor would be responsible for

documenting steps that occur after the specimen has left her possession or

whose responsibility it is to actually clean and store the bone flap. And it was

critical that the expert report explain this latter duty, because the Biggerses did

not allege—and Dr. Ravdel did not claim—that the lack of documentation caused

William Austen’s injuries. Therefore, even if the report did set out a standard of



                                        14
care for Dr. Wilson, it was not the standard of care relevant to the Biggerses’

claims.

      Dr. Ravdel states that either the hospital or the bone bank “improperly

maintained or stored this patient’s skull material,” but he does not explain what

either defendant should have done differently. See Kingwood Pines, 362 S.W.3d

at 750 (holding that expert reports were deficient in identifying the breaches of

the standards of care when they merely stated that the patient should have been

kept in a secure environment, but failed to articulate how the defendants should

have accomplished that task). He then suggests that “some other entity” might

have been responsible for the deterioration, but he fails to explain what that entity

might have been, how it would have been involved, or how he determined that

this other entity was not responsible.

      Dr. Ravdel’s statement that the maintenance of the bone flap “is mainly the

responsibility of the hospital in conjunction with the bone bank, but it is up to the

neurosurgeon” does not explain which defendant should have communicated

storage plans or to whom the information should have been directed.             See

Taylor, 169 S.W.3d at 245 (holding that expert’s report was deficient as to the

standard of care for defendants when expert did not address the standard for

each defendant or explain who was responsible for the alleged breaches). He

does not explain which defendant was responsible for the cleaning of the bone

flap. He states that procedures “should be documented in the patient’s chart,”

but he does not explain who was responsible for updating William Austen’s chart.

                                         15
See Intra-Op Monitoring Servs., LLC v. Causey, No. 09-12-00050-CV, 2012 WL
2849281, at *3 (Tex. App.—Beaumont July 12, 2012, no pet.) (mem. op.)

(holding expert report deficient regarding standard of care when report did not

explain “which of the several defendants failed to properly interpret the

monitoring data [and] what monitoring data was not properly interpreted”). Dr.

Ravdel’s report does not identify the conduct of each defendant that the

Biggerses have called into question. See Palacios, 46 S.W.3d at 879 (requiring

a good-faith effort to inform the defendant of the conduct the plaintiff has called

into question and provide a basis for the trial court to conclude that the claims

have merit).

      Because the expert report does not identify what each defendant should

have done differently, it provided no basis for the trial court to determine whether

each defendant breached a duty owed to William Austen.           See Palacios, 46
S.W.3d at 880. We sustain the hospital defendants’ first issue and Community’s

and Dr. Wilson’s sole issues as to the elements of standard of care and breach.

IV. The causal connections

      Harris Methodist, Community, and Dr. Wilson also challenge Dr. Ravdel’s

report on the ground that it does not explain the causal connection between their

alleged negligent acts and William Austen’s injuries. While a claimant is not

required to conclusively prove his case through an expert report, the report may

not merely state conclusions about any of the elements. Palacios, 46 S.W.3d at

879. The expert must explain the basis of his statements linking the facts to his

                                        16
conclusions. Bowie Mem’l Hosp., 79 S.W.3d at 52 (quoting Earle v. Ratliff, 998
S.W.2d 882, 890 (Tex. 1999)).

      Dr. Ravdel’s report discusses two problems with William Austen’s care.

First is the lack of documentation in William Austen’s records. Dr. Ravdel states,

“I have not seen that documentation, but it may not be pertinent, as it may only

show details of when the material was received, checked out for evaluation if that

was done, and removed for use in restorative surgery.” He makes no connection

between the lack of recording of the steps taken to clean and preserve the bone

flap to any of William Austen’s injuries. See Taylor, 169 S.W.3d at 245 (holding

expert report deficient when it “[did] not explain how, if at all, this information

would have altered the outcome”); Costello v. Christus Santa Rosa Health Care

Corp., 141 S.W.3d 245, 249 (Tex. App.—San Antonio 2004, no pet.) (criticizing

the expert report as insufficient because it did not “explain the causal connection

between [the hospital’s] claimed omissions . . . and [the patient’s] death”).

      The second issue Dr. Ravdel discusses is the cleaning and preservation of

the bone flap. His report states that the records he reviewed did not provide the

details of how the bone flap was maintained and stored, but that a failure to

properly clean, maintain, and store the bone tissue was “probably what

happened in this case” because William Austen’s injuries “are the common

results of improper storage by whatever means.” He also states,

            It is possible that this patient might have had infections even if
      the original cranial material had been usable and used in repairing
      his skull, but infections are much less likely in that situation because

                                         17
      of the healing and integration of natural bone. The loss of the
      original cranial material definitely caused harm to this patient by
      necessitating additional surgeries, costs of implants, and
      accompanying increased risk of infections and actual infections and
      cost of treatment.

      His later statement that “[t]he failure to maintain adequately the skull

materials in this case, in reasonable medical probability, caused harm to this

patient because it led to the necessity of what are described as ‘multiple’

corrective surgeries” is conclusory and not supported by his previous statements

that William Austen might still have suffered the infections and multiple surgeries

if the bone flap had been useable. See Clapp v. Perez, 394 S.W.3d 254, 261–62

(Tex. App.—El Paso 2012, no pet.) (“Although broad and sweeping in scope, this

statement is nothing more than Dr. Herrera’s conclusion that the breach caused

the injury.”). Moreover, Dr. Ravdel does not state whose failure led to William

Austen’s harm and as discussed above, even indicated that “some other entity”

may have been responsible. See id. (“Moreover, Dr. Herrera fails to link Perez’s

death to any specific physician.”); Davisson v. Nicholson, 310 S.W.3d 543, 559

(Tex. App.—Fort Worth 2010, no pet.) (holding that reports that failed to fault

defendant for plaintiff’s injuries were inadequate). Dr. Ravdel’s report thus did

not adequately explain the causal connection between the alleged breaches of

the standards of care and William Austen’s injuries. We sustain the remainder of

the hospital defendants’ first issue and Community’s and Dr. Wilson’s sole issues

as to this element.



                                        18
V. Attorney’s fees

      In their second issue, the hospital defendants argue that they should have

been awarded attorney’s fees. Chapter 74 allows for the recovery of attorney’s

fees and costs of court when a plaintiff fails to file an expert report. Tex. Civ.

Prac. & Rem. Code Ann. § 74.351(b). Chapter 74 also allows the trial court to

consider a thirty-day extension when a report has been filed but found to be

deficient. Id. § 74.351(c). Because we found Dr. Ravdel’s expert report to be

deficient regarding Harris Methodist, Community, and Dr. Wilson, the Biggerses

are entitled to have the trial court consider whether to grant a 30-day extension to

cure the deficiencies as to those defendants. See id. But because the Biggerses

did not file an expert report as to Harris Methodist Hospitals Inc. and Texas

Health Resources, they are not entitled to an extension to file a report addressing

their claims against those providers, and the trial court must dismiss the

Biggerses claims against them and consider their request for attorney’s fees.

See Psychiatric Solutions, Inc. v. Palit, No. 12-0388, 2013 WL 4493118, at *3

(Tex. Aug. 23, 2013) (remanding case to the trial court with instructions to

dismiss plaintiff’s claim against provider and to consider provider’s request for

attorney’s fees and costs). We sustain the hospital defendants’ second issue as

to Harris Methodist Hospitals Inc. and Texas Health Resources and overrule it as

to Harris Methodist.




                                        19
                                    Conclusion

      Having sustained Dr. Wilson’s and Community’s sole issues and the

hospital defendants’ first issue as to Harris Methodist, we reverse the trial court’s

judgment as to those defendants and remand the case to the trial court so that it

may consider a 30-day extension to cure the deficiencies in the expert report.

Having sustained the hospital defendants’ first and second issues as to Harris

Methodist Hospitals Inc. and Texas Health Resources, we reverse the trial

court’s judgment as to those defendants and remand the case to the trial court

with instructions to dismiss the Biggerses’ claims against them and to consider

their request for attorney’s fees and costs.



                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: MCCOY and GABRIEL, JJ.; and WILLIAM BRIGHAM (Senior Justice,
Retired, Sitting by Assignment)

DELIVERED: October 3, 2013




                                         20